          Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 1 of 7




                                    STATEMENT OF FACTS

        Your affiant, Christopher Keefe, is a Special Agent assigned to the Federal Bureau of
Investigation (“FBI”) Washington Field Office (“WFO”). I have been with the FBI since July
2017. I am assigned to the FBI Washington Field Office's Public Corruption and Civil Rights
squad where I have been tasked with investigation of allegations of corruption involving federal,
state, and local officials, fraud against the government, and violations of individuals' civil rights.
Currently, I am a tasked with investigating criminal activity in and around the Capitol grounds on
January 6, 2021. As a special agent with the FBI, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
          Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 2 of 7




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there. Photographs and videos of several of these persons were
disseminated via social media and other open source online platforms.

        Footage of the Senate Chamber depicts Richard T. CROSBY, Jr. on the Senate dais (center)
on January 6, 2021 shortly after the evacuation of Vice President Pence and Senators from the
Chamber, with Jacob A. Chansley, a/k/a “Jacob Angeli,” a/k/a “The QAnon Shaman” to the left
of the dais. CROSBY, Jr. is wearing a black coat, a red “Make American Great Again” baseball
cap, black glasses, blue jeans and a blue shirt, as depicted below:




       The same footage shows CROSBY, Jr. with his baseball cap removed, posing with
Chansley and another male while CROSBY, Jr. holds a book taken from the dais desk, as depicted
below:
         Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 3 of 7




        Video footage filmed by a reporter from The New Yorker depicts CROSBY, Jr. standing
with Chansley on the dais as Chansley offered a prayer that included, “Thank you for allowing the
United States of America to be reborn. Thank you for allowing us to get rid of the communists,
globalists, and traitors within our government.” At points during the prayer, CROSBY, Jr. raised
his hand, as depicted below. At the conclusion of the prayer, CROSBY, Jr. yelled “Amen!”
          Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 4 of 7




        A YouTube video shows CROSBY, Jr. in the aftermath of the Capitol riot, where
CROSBY, Jr. identifies himself as “Rick C” and his phone number as (860) 806-9562. According
to records obtained through a search warrant which was served on Verizon on January 6, 2021, in
and around the time of the incident, the cellphone associated with (860) 806-9562, identified by
CROSBY, Jr. as his phone, was identified as having utilized a cell site consistent with providing
service to a geographic area that includes the interior of the United States Capitol building.
Further, Verizon call logs show phone number (860) 806-9562 in communication with a phone
number subscribed to Richard Crosby, Sr., CROSBY, Jr.’s father.

         On April 19, 2021, FBI agents interviewed Richard Crosby, Sr. and Denise Crosby
(“CROSBY, Jr.’s parents”) at their home in Connecticut. CROSBY, Jr.’s parents advised agents
that CROSBY, Jr. travelled alone to Washington, D.C. for the pro-Trump demonstration on
January 6, 2021. CROSBY, Jr.’s parents added that prior to January 6, 2021, CROSBY, Jr. made
statements to them that he believed the 2020 presidential election was stolen. Upon CROSBY,
Jr.’s return to Connecticut, his parents inquired as to what happened in Washington, D.C. to which
CROSBY, Jr. replied, “I’m not at liberty to say.”

         On April 21, 2021, FBI agents interviewed CROSBY, Jr. at his home in Connecticut. Prior
to any questioning, CROSBY, Jr. read, executed and verbally stated that he understood the FBI
Advice of Rights form. CROSBY, Jr. stated he learned of the event from social media in December
2020. CROSBY, Jr. stated he wanted to attend because he wanted his “voice heard” as he believed
the 2020 presidential election was stolen. CROSBY, Jr. stated that on the evening of January 5,
2021, he drove his vehicle to the train station in New Haven, Connecticut and from there, took a
train to Washington, D.C. CROSBY, Jr. stated he arrived in Washington, D.C. at approximately
midnight the evening of January 5. CROSBY, Jr. went to the Hilton Hotel, where he met up with
his girlfriend and her mother.

         CROSBY, Jr. stated that between the approximate times of 9:30 am and 10:00 am on
January 6, 2021, he, along with his girlfriend and her mother, took a subway to the area of the
Ellipse to attend the pro-Trump rally. CROSBY, Jr. stated he was wearing American Eagle blue
jeans, a blue/gray button-down dress shirt, a black jacket and a red “Make America Great Again”
hat. CROSBY, Jr. stated he remained at the event until its conclusion, while his girlfriend and her
mother left during President Trump's speech. Following Trump’s speech, CROSBY, Jr. began his
walk with the masses down Pennsylvania Avenue towards the United States Capitol. CROSBY,
Jr. stated that upon arrival at the U.S. Capitol grounds, he proceeded to the U.S. Capitol building.

       An FBI agent showed CROSBY, Jr. an aerial photograph of the U.S. Capitol and the
surrounding grounds. CROSBY, Jr. drew on the photograph to show agents his direction of travel
eastbound on Pennsylvania Avenue towards the U.S. Capitol, entering the grounds, and where
CROSBY, Jr. physically entered the U.S. Capitol building. Upon completion, CROSBY, Jr.
signed and dated the map.

        CROSBY, Jr. stated he walked up the stairs to the left of the main staircase on the west
side of the U.S. Capitol and entered the building through an open doorway to the left of the main
entrance. CROSBY, Jr. stated that upon entering the U.S. Capitol, he found himself in a hallway
         Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 5 of 7




and he “followed the crowd” that ultimately led him to the Senate Chambers. He stated that prior
to entering the U.S. Capitol, he heard word from the crowd that all the politicians had left the
Capitol.

        CROSBY, Jr. stated that inside, it was “chaos” and that police officers were directing and
corralling people. CROSBY, Jr. estimated there were approximately 3,000 people inside the
Capitol.

         CROSBY, Jr. stated the flow of the crowd led him to the Senate Chamber, where he
remained for six to eight minutes. He observed two police officers in the Chamber who did not
interact with anyone. CROSBY, Jr. stated he stood behind a desk in between two men he did not
know but said that one of them was the QAnon Shaman (who has been identified as Chansley).
CROSBY, Jr. said that during the six to eight minutes he was in the Chamber, he participated in a
prayer led by Chansley, after which multiple police officers arrived and ordered everyone to leave
the area and to have their hands visible to ensure they had not taken anything.

        CROSBY, Jr. stated that upon leaving the Senate Chambers, he found himself in a hallway
and exited the Capitol, he believes on the north side of the building. CROSBY, Jr. stated he was
inside the U.S. Capitol for approximately 20 minutes.

        CROSBY, Jr. stated he observed people “pounding” on windows and doors with their fists,
feet and flag poles. While on the north side of the building, CROSBY, Jr. stated he participated
in “Stop the Steal” chants for approximately ten to fifteen minutes. He stated he then walked down
the steps and around the northwest corner of the Capitol grounds and walked back to the Hilton
Hotel.

      CROSBY, Jr. stated that while en route back to his hotel, he was interviewed by the
Washington Post and then a second interviewer with an unknown media affiliation.

       CROSBY, Jr. stated that while he did not engage in any confrontation or altercation with
law enforcement, he observed others having physical confrontations with police officers.
Additionally, CROSBY, Jr. stated he observed an unknown male holding a succulent house plant,
who stated he had taken it from a legislator’s desk.

       CROSBY, Jr. was shown three photos taken on January 6, 2021 from the Senate Chamber.
CROSBY, Jr. confirmed he was the individual in the middle, wearing the same clothing he
described to agents he had been wearing. CROSBY, Jr. handwrote on said photographs,
confirming his identity, as depicted below:
          Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 6 of 7




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Richard T. CROSBY, Jr. violated 18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly
otherwise obstruct, influence, or impede any official proceeding, or attempt to do so. For purposes
of section 1512 of Title 18, “a proceeding before Congress is an official proceeding.” 18 U.S.C.
§ 1515(a)(1)(B).

         Your affiant submits there is also probable cause to believe that Richard T. CROSBY, Jr.
violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; and (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

         Your affiant submits there is also probable cause to believe that Richard T. CROSBY, Jr.
violated 40 U.S.C. § 5104(e)(2)(A), (D) & (G), which makes it a crime to willfully and knowingly
(A) enter or remain on the floor of either House of Congress or in any cloakroom or lobby adjacent
to that floor, in the Rayburn Room of the House of Representatives, or in the Marble Room of the
Senate, unless authorized to do so pursuant to rules adopted, or an authorization given, by that
House; (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
         Case 1:21-cr-00458-RJL Document 1-1 Filed 05/28/21 Page 7 of 7




orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol
Buildings.




                                                    _________________________________
                                                    Special Agent Christopher Keefe
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of May 2021.
                                                                        Digitally signed by G.
                                                                        Michael Harvey
                                                                        Date: 2021.05.28 17:01:21
                                                                        -04'00'
                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
